


110 HR 3190 IH: Opt Out of Iraq War Act of

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3190
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals to designate that their income, estate, or gift tax payments be
		  spent other than for purposes of supporting the war in Iraq and to provide that
		  amounts so designated shall be used to provide funding for Head Start, to
		  reduce the national debt, and to provide college funding for children of Iraq
		  war veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Opt Out of Iraq War Act of
			 2007.
		2.Tax payments to
			 future fund
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information and
			 returns) is amended by adding at the end the following new part:
				
					IXOpt
				out of iraq war
						
							Sec. 6097. Opt out of Iraq
				  war.
						
						6097. Opt out of
				iraq war
							(a)Designation of
				tax payments to future fundEvery individual may designate that the
				following amounts be paid into the Future Fund established by section
				9511.
								(1)Income
				taxSuch individual’s income tax payment for a taxable
				year.
								(2)Gift
				taxSuch individual’s payment of the tax imposed by section
				2501.
								(3)Estate
				taxThe payment of the imposed by section 2001 on the estate of
				such individual.
								(b)Limitation
								(1)In
				generalThe amount of any payment which may be designated under
				this section shall not exceed the Iraq war funding percentage of such
				payment.
								(2)Iraq war funding
				percentage
									(A)In
				generalFor purposes of this subsection, the Iraq war funding
				percentage, with respect to any payment made during a fiscal year, is the
				percentage (determined by the Comptroller of the United States) of the Federal
				budget which was spent during the preceding fiscal year on the war in
				Iraq.
									(B)Certain spending
				not taken into accountFor purposes of subparagraph (A), the
				amount determined to be spent on the war in Iraq during the preceding year
				shall be reduced by the amount which the Comptroller of the United States
				estimates will be spent during the fiscal year for which the percentage is
				being determined—
										(i)to provide Iraq with humanitarian and other
				non-military assistance, and
										(ii)to provide for
				the withdrawal of United States infrastructure and personnel from Iraq.
										(C)Exclusion of
				certain trust funds from budgetFor purposes of this paragraph,
				none of the trust funds established under the Social Security Act or this title
				shall be treated as included in the Federal budget.
									(c)Special rules
				relating to income tax paymentsFor purposes of this
				section—
								(1)Income tax
				paymentThe term income
				tax payment means the amount of tax imposed by chapter 1 and paid by or
				withheld for any taxable year to the extent not in excess of the taxpayer's
				income tax liability.
								(2)Income tax
				liabilityThe term
				income tax liability means the amount of the tax imposed by
				chapter 1 on a taxpayer for any taxable year (as shown on such taxpayer's tax
				return) reduced by the sum of—
									(A)the credits (as
				shown in such return) allowable under part IV of subchapter A of chapter 1
				(other than subpart C thereof), and
									(B)the amount
				designated under section 6096.
									(3)Joint
				returnsA designation may be
				made on a joint return only if both spouses make the designation.
								(d)Designation of
				estate tax paymentsThe
				designation under subsection (a)(3) may be made by the executor of the estate
				under written authority of the decedent.
							(e)Manner and time
				of designationsA designation
				under subsection (a) may be made—
								(1)at the time of
				filing the return of the tax to which the designation relates, or
								(2)at any other time
				(after the time of filing such return) specified in regulations prescribed by
				the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time described in
				paragraph (1), such designation shall be made on the page bearing the filer’s
				signature.(f)Explanation of
				future fund purposesEach
				publication of general instructions accompanying an income, estate, or gift tax
				return shall include—
								(1)an explanation of
				the purpose of the Future Fund, and
								(2)an explanation of
				the process for making the designations under this section.
								(g)TerminationThis
				section shall not apply to payments made during any period that fewer than
				25,000 members of the Armed Forces of the United States are serving in
				Iraq.
							.
			(b)Clerical
			 amendmentThe table of parts for such subchapter A is amended by
			 adding at the end the following new item:
				
					Part IX. Opt Out of Iraq
				War..
				
			3.Future
			 fund
			(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
				
					9511.Future
				fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Future Fund, consisting
				of such amounts as may be appropriated or credited into such Fund as provided
				in this section and section 9602(b).
						(b)Transfers to
				future fund of amounts equivalent to certain taxesThere are
				hereby appropriated to the Future Fund amounts equivalent to the sum of the
				amounts designated under section 6097 for payment into the Fund.
						(c)Expenditures
				from future fundAmounts in the Future Fund shall be available as
				follows:
							(1)Head
				startOne-third of such amounts shall be available, as provided
				in appropriation Acts, to carry out the Head Start Act (42 U.S.C. 9831).
							(2)Reduction of
				national debtOne-third of such amounts shall be available for
				reducing the national debt in accordance with subsection (d).
							(3)Children of iraq
				war veterans college fundOne-third of such amounts shall be
				transferred to the Children of Iraq War Veterans College Fund in accordance
				with subsection (e).
							(d)Reduction of
				national debtThe Secretary
				of the Treasury shall, from time to time, transfer to the special account
				established by section 3113(d) of title 31, United States Code, the amounts
				described in subsection (c)(2).
						(e)Children of iraq
				war veterans college fund
							(1)Creation of
				college fundThere is
				established in the Future Fund a separate account to be known as the
				Children of Iraq War Veterans College Fund, consisting of
				amounts transferred or credited to the Children of Iraq War Veterans College
				Fund as provided in this section and section 9602(b).
							(2)Expenditures from
				college fundAmounts in the Children of Iraq War Veterans College
				Fund shall be available, as provided in appropriation Acts, to pay the
				qualified tuition and related expenses (as defined in section 117(b)(2)) of any
				individual if either parent of such individual served as a member of the Armed
				Forces of the United States in Iraq during any portion of the period that Iraq
				is designated as a combat zone for purposes of section 112 and—
								(A)such portion is at
				least 180 days,
								(B)such parent died as a result of wounds,
				disease, or injury incurred while so serving, or
								(C)as a result of wounds, disease, or injury
				incurred while so serving, such parent was hospitalized and unable to return to
				duty in such
				zone.
								.
			(b)Clerical
			 amendmentThe table of sections for such subchapter A is amended
			 by adding at the end the following new item:
				
					Sec. 9511. Future
				Fund..
				
			
